United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-11084
                        Conference Calendar



NATIVIDAD SILVA, JR.,

                                    Petitioner-Appellant,

versus

K. J. WENDT, Warden, FCI Seagoville,

                                    Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:02-CV-2265-H
                         --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Natividad Silva, Jr., federal prisoner #23368-077, appeals

from the district court’s dismissal of his 28 U.S.C. § 2241

petition.   Silva argues that the district court erred by holding

that his 28 U.S.C. § 2241 petition was subject to dismissal

because it did not warrant application of the “savings clause”

set forth in 28 U.S.C. § 2255.   Because Silva’s claims fail to

meet the requisite standard, the “savings clause” is not

applicable to Silva’s 28 U.S.C. § 2241 petition.   See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-11084
                               -2-

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).

     Accordingly, the district court’s judgment is AFFIRMED.

Silva’s motion seeking an emergency preliminary injunction is

DENIED.

     AFFIRMED; MOTION DENIED.